         Case 1:18-cv-02649-CKK Document 28 Filed 06/08/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JAMES R. MORIARTY, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
v.                                        )     Case No. 1:18-cv-02649-CKK
                                          )
THE HASHEMITE KINGDOM OF JORDAN, )
et al.                                    )
                                          )
            Defendants.                   )
                                          )
______________________________________________________________________________

                              PLAINTIFFS’ STATUS REPORT

       Plaintiffs seek the Court’s indulgence for the delay in submitting this Status Report which

was due (on a second order) by June 5, 2020. Counsel has sought some form of report from the

U.S. Department of State on the status of the service of process on Defendant Ma’arek Al-Tawayha

a/k/a Abu Tayeh through Letters Rogatory to the Hashemite Kingdom of Jordan to no avail. On

July 3, 2019, this Court issued Letters Rogatory to the Hashemite Kingdom of Jordan to assist in

service of process on Defendant Abu Tayeh. Plaintiffs subsequently had the Letters Rogatory

translated into the Arabic language as one of the requirements to perfect the Letters Rogatory

packet prior to transmitting these materials to the U.S. Department of State. Plaintiffs have

transmitted the Letters Rogatory packet to the U.S. Department of State, and undersigned counsel

has been informed by Jared Hess, an Attorney Advisor with the U.S. Department of State’s Bureau

of Consular Affairs, Overseas Citizen Services, Office of Legal Affairs, that the Letters Rogatory

were delivered via diplomatic channels to Jordan in early-September 2019.

       To date, Plaintiffs have not received any notification regarding whether service has been

perfected on the Defendant. Undersigned counsel has submitted requests in writing for status on
          Case 1:18-cv-02649-CKK Document 28 Filed 06/08/20 Page 2 of 3




the service of process via Letters Rogatory to the State Department’s preferred method of

communication—through e-mails to CA-OCS-LettersRogatory@state.gov—however, there has

been no response to undersigned counsel’s inquiries to the State Department. Plaintiffs’ counsel

has also requested a status report from Mr. Hess within the Office of Legal Affairs for the

Directorate of Overseas Citizen Services. These various requests for information have resulted in

no response whatsoever from the U.S. Department of State.

        Given the current COVID-19 situation and the impact of the COVID-19 pandemic on

certain government functions, Plaintiffs submit that the normally time-consuming and

cumbersome process of service of process via Letters Rogatory may be further exacerbated and

elongated in this situation. As such, Plaintiffs request that the Court (a) accept this Status Report

despite it being filed late, and (b) set a date of September 1, 2020 by which Plaintiffs must update

the Court with any additional status report on the status of service of process via Letters Rogatory

on Defendant Ma’arek Al-Tawayha a/k/a Abu Tayeh. If, however, service is completed before that

date, Plaintiffs shall file a Status Report informing the Court within ten days of notification that

service has been completed in addition to filing an Affidavit of Service to allow this case to proceed

at that point.




                                                  2
         Case 1:18-cv-02649-CKK Document 28 Filed 06/08/20 Page 3 of 3




       Should the Court have additional questions regarding this Status Report, Plaintiffs are

prepared to either provide such information in writing or appear before the Court for a status

conference to address any concerns the Court might have.

Dated: June 8, 2020                               Respectfully submitted,

                                                  MOTLEY RICE LLC

                                                  /S/ John M. Eubanks________________
                                                  Robert T. Haefele (D.C. Bar No. 1007583)
                                                  John M. Eubanks (admitted pro hac vice)
                                                  28 Bridgeside Boulevard
                                                  Mount Pleasant, South Carolina 29464
                                                  (843) 216-9000
                                                  RHaefele@motleyrice.com
                                                  JEubanks@motleyrice.com

                                                  Attorneys for Plaintiffs




                                              3
